In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-107 CR

____________________


DERRICK RUSSELL WAGGENER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 86203




MEMORANDUM OPINION (1)
	Derrick Russell Waggener pleaded no contest to assault on a family member. 
Following a plea bargain agreement between Waggener and the State, the trial court
deferred adjudication of guilt and placed Waggener on community supervision.  Waggener
filed a notice of appeal on February 14, 2003.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case, and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.  
	On February 20, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by March 22, 2003.  See Tex. R. App. P. 37.1.  The
record has not been supplemented with an amended certification.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeal must be dismissed.  See Tex. R. App. P. 25.2(d).    
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered April 10, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
 

1. Tex. R. App. P. 47.4.